Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Debra Mitchell on 1/28/2022.

The application has been amended as follows: 

1. (Previously Presented) A grilling device, comprising: 
a grilling cavity; 
a firepot disposed within the grilling cavity; 
a filter configured to prevent ash generated as a combustion byproduct within the firepot from passing therethrough but allow heat and air to pass therethrough during grilling or warming food products with the grilling device, the filter at least partially laterally surrounding and spaced apart from sidewalls of the firepot; and 
an evacuation cavity disposed beneath the firepot and in communication with the grilling cavity and configured to collect the ash, the evacuation cavity comprising an outlet configured to be connected to a vacuum nozzle for the removal of the ash retained below the filter and collected in the evacuation cavity.

2. (Previously Presented) The grilling device of claim 1, wherein the filter at least partially surrounds a portion of the grilling cavity over the firepot.



4. (Previously Presented) The grilling device of claim 1, further comprising a floor disposed between the grilling cavity and the evacuation cavity, the floor comprising one or more passageways extending through a thickness of the floor, wherein the grilling cavity and the evacuation cavity are in communication through the one or more passageways.

5. (Original) The grilling device of claim 4, wherein each of the one or more passageways comprises: 
a first opening on a top side of the floor facing the grilling cavity; and 
a second opening on a bottom side of the floor facing the evacuation cavity, and 
wherein the first opening of the one or more passageways is smaller than the second opening of the one or more passageways so that each of the one or more passageways is funnel shaped.

6. (Original) The grilling device of claim 1, wherein the grilling cavity is funnel shaped.

7. (Previously Presented) The grilling device of claim 1, wherein the outlet is configured to be closed when combustion byproducts are not being removed.

8. (Currently Amended) A self-cleaning grilling device, comprising: 
a grilling cavity having a firepot disposed therein; 
a grilling chamber over the grilling cavity; 
a filter configured to prevent ash generated as a combustion byproduct within the firepot from passing to the grilling chamber but allow heat and air to pass to the grilling chamber during grilling operations, the filter at least partially surrounding and laterally adjacent to sidewalls of the firepot; 

a floor disposed between the grilling cavity and the evacuation cavity, the filter extending to the floor; and
a funnel disposed between the grilling cavity and the evacuation cavity and configured to convey the ash to the evacuation cavity.

9. (Original) The self-cleaning grilling device of claim 8, wherein one or more sidewalls of the grilling cavity at least partially forms the funnel.

10. (Canceled)

11. (Currently Amended) The self-cleaning grilling device of claim [[10]] 8, wherein the funnel comprises a passageway extending through the floor.

12. (Previously Presented) The self-cleaning grilling device of claim 8, wherein the evacuation cavity comprises an outlet configured to connect with a vacuum nozzle to facilitate combustion byproducts in the evacuation cavity to be drawn out of the evacuation cavity.

13. (Previously Presented) The self-cleaning grilling device of claim 8, wherein the filter at least partially surrounds a portion of the grilling cavity.

14. (Original) The self-cleaning grilling device of claim 13, wherein the filter comprises metal mesh.

15-20. (Canceled)


fully laterally surrounds sidewalls of the firepot.

22. (Previously Presented) The grilling device of claim 1, further comprising a heat shield integrally formed with the filter.

23. (Previously Presented) The grilling device of claim 1, further comprising a heat shield positioned above the filter.

24. (Previously Presented) The grilling device of claim 1, further comprising a blower configured to circulate air throughout the grilling cavity.

25. (Previously Presented) The grilling device of claim 7, further comprising a cap configured to close the outlet.

26. (Previously Presented) The grilling device of claim 1, further comprising a sensor positioned and configured to detect an amount of accumulated combustion byproduct present in at least one of the grilling cavity and the evacuation cavity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a grilling device with all of the limitations of independent claims 1 and 8, particularly the limitations directed to the particular configuration of the filter as set forth in the claims. Therefore, these limitations, when combined with every other limitation of the claims, distinguish the claims from the prior art. The other claims are allowable at least because they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799